Exhibit 10.2

MedAssets Services, LLC

Senior Executive Change in Control Severance Plan

ARTICLE 1. Plan Purpose and Effective Date

1.1 Purpose. The purpose of the MedAssets Services, LLC Senior Executive Change
in Control Severance Plan (the “Plan”) is to assure MedAssets Services, LLC and
its Affiliates (collectively, the “Company”) of the continued dedication,
loyalty, and service of, and the availability of objective advice and counsel
from senior executives of the Company in the event of a Change in Control. It is
intended that this Plan will constitute an employee welfare benefit plan under
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

1.2 Effective Date. This Plan shall be effective as of August 20, 2012 (the
“Effective Date”).

ARTICLE 2. Eligibility, Participation and Administration

2.1 Eligibility. The Plan Administrator, in its sole discretion, may from time
to time designate key employees of the Company who are eligible to participate
in the Plan.

2.2. Participation; Execution of Participation Agreement. Each employee
designated by the Plan Administrator pursuant to Article 2.1 shall become a
Participant in the Plan only upon the Participant’s and the Company’s execution
of a Participation Agreement in the form, or substantially the form, attached
hereto as Exhibit A. The Administrator may terminate any Participant’s
participation in the Plan at any time and for any reason, in its sole
discretion, except as set forth in the next sentence. Any attempted termination
of a Participant’s participation shall not be effective it if occurs within 90
days before the Change in Control Date or within 12 months after the Change in
Control Date, unless the Participant consents to the termination in a signed
writing.

2.3 Administration.

2.3.1 The Plan Administrator’s determinations will be conclusive and binding on
all parties affected by its determinations. The “Plan Administrator” shall be
the Company. The Company is also the “named fiduciary” of the Plan for purposes
of ERISA. Prior to a Change in Control, the Board has sole and absolute
discretion and authority to administer the Plan on behalf of the Company,
including the discretionary power and authority to:

(a) adopt such rules as it deems advisable in connection with the administration
of the Plan; to construe, interpret, apply and enforce the Plan and any such
rules; and to remedy ambiguities, errors, or omissions in the Plan;

(b) determine eligibility pursuant to Article 2.1; determine the terms and
conditions of individual Participation Agreements pursuant to Article 2.2; and
determine any other terms and conditions of Plan eligibility and participation,
including, but not limited to, the Severance Period and the amount and method of
payment;

(c) perform any and all acts as necessary or appropriate under the Plan on a
case-by-case basis, which acts and related decisions may or may not be uniform
with respect to similarly-situated participants.

2.3.2 If any person with administrative authority under the Plan becomes
eligible or makes a claim for Plan benefits, then that person will have no
authority with respect to any matter directly affecting his or her individual
interest under the Plan and the Company will designate another person to
exercise such authority.

2.3.3 Regardless of any terms in this Plan that conflict or may seem to
conflict, after a Change in Control: (a) neither the Plan Administrator nor any
other person shall have discretionary authority in the administration of the
Plan; and (b) any



--------------------------------------------------------------------------------

court or tribunal that adjudicates any dispute, controversy, or claim in
connection with benefits described in Article 4 must apply a de novo standard of
review to any determinations made by the Plan Administrator. Such de novo
standard shall apply notwithstanding the grant of full discretion hereunder to
the Plan Administrator, and notwithstanding the characterization of any decision
by the Plan Administrator as final, binding, or conclusive.

ARTICLE 3. Definitions

The following capitalized terms as used in this Plan shall have the meanings set
forth in this Article 3:

3.1 “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies and
partnerships), as determined by the Plan Administrator.

3.2 “Base Salary” means a Participant’s annualized base salary, as in effect on
the date of separation from employment, determined without regard to any
reduction thereof that constitutes Good Reason under this Plan.

3.3. “Board” means the Board of Directors of the Company, or any Committee of
the Board to which the Board delegates its authority to administer the Plan.

3.4. “Cause” means (i) Participant’s act(s) of gross negligence or willful
misconduct in the course of Participant’s employment that is or could reasonably
be expected to be materially injurious to the Company or any Affiliate,
(ii) willful failure or refusal by Participant to perform in any material
respect his duties or responsibilities, (iii) misappropriation by Participant of
any assets or business opportunities of the Company or any Affiliate,
(iv) embezzlement or fraud committed by Participant, or at his direction,
(v) Participant’s conviction by a court of competent jurisdiction of, or
pleading “guilty” or “ no contest” to, a felony or any other criminal charge
(other than minor traffic violations) that has, or could be reasonably expected
to have, an adverse impact on the performance of Participant’s duties to the
Company or any Affiliate or otherwise result in material injury to the
reputation or business of the Company or any Affiliate, or (vi) Participant’s
breach of any material provision of this Plan. For purposes of this definition
of Cause, no act or failure to act on the part of Participant shall be
considered “willful” if it is done, or omitted to be done, by Participant in
good faith and with a good faith belief that Participant’s act or omission was
in the best interests of the Company.

3.5. “Change in Control” means any of the following events, whichever occurs
first, as construed in accordance with Article 409A of the Code and the
regulations issued thereunder:

 

  (i) a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” or related “group” of “persons” (as
such terms are used in Articles 13(d) and 14(d)(2) of the Exchange Act), any
Affiliate, or any employee benefit plan maintained by the Company or any
Affiliate, directly or indirectly acquires “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company and
thereby comes to possess more than 50% of the total combined voting power of the
Company’s securities outstanding; or

 

  (ii) the date upon which the individuals who constitute the Board as of the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided however, any individual who becomes a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be treated
for Plan purposes as though he/she were a member of the Incumbent Board except
as set forth in the next sentence. Any individual who assumes office as a result
of either of the following shall not be deemed a member of the Incumbent Board:
any actual or threatened election contest with respect to the election or
removal of directors, and any other actual or threatened solicitation of proxies
or consents by or on behalf of a person other than the Board; or



--------------------------------------------------------------------------------

  (iii) the sale or disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company to any “person” or “group”
(as such terms are defined in Articles 13(d)(3) and 14(d)(2) of the Exchange
Act) other than to one or more Affiliates.

3.6 “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

3.7 “Company” means MedAssets Services, LLC, a Delaware Limited Liability
Company.

3.8 “Change in Control Date” means the date on which a Change of Control becomes
effective.

3.9 “Effective Date” means the Effective Date of the Plan, as set forth in
Article 1.

3.10 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

3.11 “Excise Tax” shall mean any tax imposed under Article 4999 of the Code or
any similar tax that may hereafter be imposed.

3.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

3.13 “Good Reason” means without the Participant’s consent: (i) a material
diminution in the Participant’s base compensation; (ii) a material diminution in
the Participant’s duties or responsibilities; or (iii) a material change in the
geographic location at which the Participant must perform services that is
greater than fifty (50) miles from the geographic location at which the
Participant previously performed such services. A material diminution in duties
and responsibilities would not be deemed to occur for purposes of clause
(ii) solely because the Participant did not retain the same title or continue to
work in the same business division, or because the Participant has a different
reporting relationship following a Change in Control, except as otherwise
provided in an individual Participation Agreement. Good Reason shall not exist
unless the Participant notifies the Company in writing of the existence of the
applicable condition specified above no later than ninety (90) days after the
initial existence of any such condition, and the Company fails to remedy such
condition within thirty (30) days after receipt of such notice.

3.14 “Participant” means an individual designated by the Plan Administrator as
eligible to participate in the Plan pursuant to Article 2.1 of the Plan who
executes and returns to the Company a Participation Agreement in accordance with
Article 2.2 of the Plan.

3.15 “Participation Agreement” means any agreement entered between a Participant
and the Company pursuant to Article 2.2 of the Plan.

3.16 “Plan” means this MedAssets Services, LLC Senior Executive Change in
Control Severance Plan, as it may be amended from time to time. “Plan” includes
any Participation Agreement entered into pursuant to Article 2.2 the Plan.

 

3.17 “Projected Bonus” shall equal    LOGO [g789484g79v62.jpg]

T represents the Participant’s target annual bonus for the year in which the
termination of his or her employment occurs, determined without regard to any
reduction thereof that would constitute Good Reason.

t and tt represent the Participant’s target annual bonus for the two years
immediately preceding the year in which Participant separates from employment; t
represents the target bonus for the calendar year immediately preceding the year
in which Participant separates from employment; tt represents the target bonus
for the calendar year prior to that.



--------------------------------------------------------------------------------

p and pp represent the annual bonus paid to Participant for the two years
immediately preceding the year in which Participant separates from employment; p
represents the bonus that Participant received for the calendar year immediately
preceding the year in which Participant separates from employment; pp represents
the bonus that Participant received for the calendar year prior to that. If the
applicable Participant was not employed with the Company during the two years
immediately preceding the year in which the Participant separates from
employment, then the Plan Administrator may adjust the value of the lower-case
variables as necessary to reflect the Company’s most recent two-year bonus
payout history under the same or comparable bonus plans.

S represents the number of calendar months in the Participant’s Severance
Period.

3.18 “Revocation Period” means the period of time during which a Participant may
revoke his or her waiver and release of claims executed pursuant to Article 5.1
of the Plan.

3.19 “Severance Period” means the applicable period of time, measured in
calendar months, for which Severance Benefits (defined in Article 4.2.1) will be
calculated and/or paid to a Participant, as further described in Article 4.2.
The Severance Period begins on the first day following the Participant’s last
day of employment with the Company, and ends on the last day of the last
calendar month in the Severance Period.

ARTICLE 4. Severance Benefits

4.1 Entitlement to Severance Benefits. If on or within 12 months after the
Change in Control Date, either the Company terminates the Participant’s
employment without Cause or the Participant terminates his or her own employment
with Good Reason, then the Company shall make the payments to the Participant as
specified under Articles 4.2 through 4.5, subject to the Participant’s
satisfaction of the requirements of Article 5 of the Plan (the “Severance
Benefits”).

4.2. Severance Benefits.

4.2.1 Subject to Article 4.1 and Article 5, the Company shall pay to the
Participant the following Severance Benefits in substantially equal installments
during the Severance Period, in accordance with the Company’s regular payroll
practices, beginning no later than the next regular payroll cycle following the
expiration of any applicable Revocation Period (which expiration must occur
within 60 days following Participant’s separation from employment):

 

  (i) the Participant’s Base Salary divided by 52 weeks and multiplied by the
number of weeks in the applicable Severance Period, plus

 

  (ii) the Participant’s Projected Bonus.

4.2.2 In addition, for some, but not necessarily all Participants, any equity
awards granted to a Participant under any plan, program, or arrangement
maintained by the Company which have not previously vested shall become fully
vested and all restrictions on the exercise thereof shall lapse. These
accelerated vesting rights are also considered “Severance Benefits” for purposes
of this Plan, but are not applicable or enforceable unless explicitly
contemplated under an applicable Participation Agreement.

4.5 Article 280G Excise Tax. If any payment, benefit or distribution of any type
to or for the benefit of Participant, whether paid or payable, provided or to be
provided, or distributed or distributable pursuant to the terms of this Plan
(collectively, the “Parachute Payments”) would subject Participant to the Excise
Tax, the Parachute Payments shall be reduced so that the maximum amount of the
Parachute Payments (after reduction) shall be one dollar less than the amount
which would cause the Parachute Payments to be subject to the Excise Tax, except
as set forth in the next sentence. The Parachute Payments shall only be reduced
to the extent the after-tax value of amounts received by Participant after
application of the reduction would exceed the after-tax value of the amounts
that would have been received in the absence of the reduction. For this purpose,
the after-tax value shall be determined taking into account all federal, state,
and local income, employment, and excise taxes applicable to the amount.



--------------------------------------------------------------------------------

Subject to the next sentence, the Company shall reduce or eliminate the
Parachute Payments by first reducing or eliminating any cash Severance Benefits
(with the payments to be made furthest in the future being reduced first), then
by reducing or eliminating any accelerated vesting of performance-based stock
options or substantially similar awards (if applicable), then by reducing or
eliminating any accelerated vesting of performance-based restricted stock awards
or substantially similar awards (if applicable), then by reducing or eliminating
any accelerated vesting of service-based stock options or substantially similar
awards (if applicable), then by reducing or eliminating any accelerated vesting
of service-based restricted stock awards or substantially similar awards (if
applicable), then by reducing or eliminating any other remaining Parachute
Payments (if applicable); provided, that no such reduction or elimination shall
apply to any non-qualified deferred compensation amounts (within the meaning of
Article 409A) to the extent such reduction or elimination would accelerate or
defer the timing of the payment in manner that does not comply with Article
409A. If a reduction or elimination of any Parachute Payments is required,
Participant may change the order in which the Parachute Payments are reduced or
eliminated by giving prior written notice to the Company, if such notice is
consistent with the requirements of Article 409A to avoid the imputation of any
tax, penalty or interest thereunder.

An initial determination as to whether (i) any of the Parachute Payments
received by Participant in connection with the occurrence of a Change in Control
shall be subject to the Excise Tax, and (ii) the amount of reduction, if any,
that may be required under this Article 4.5 shall be made by an independent
accounting firm selected by the Company and reasonably acceptable to Participant
(the “Accounting Firm”) within two weeks following any separation from
employment in which the Excise Tax may apply. The Participant shall be furnished
with notice of all determinations made as to the Excise Tax payable with respect
to Participant’s Parachute Payments, together with the related calculations of
the Accounting Firm, promptly after the determinations and calculations have
been received by the Company.

For purposes of this Article 4.5: (i) no portion of the Parachute Payments, the
receipt or enjoyment of which the Participant shall have effectively waived in
writing prior to the date of payment of the Parachute Payments, shall be taken
into account; (ii) no portion of the Parachute Payments shall be taken into
account which in the opinion of the Accounting Firm does not constitute a
“parachute payment” within the meaning of Article 280G(b)(2) of the Code;
(iii) the Parachute Payments shall be reduced only to the extent necessary so
that the Parachute Payments (other than those referred to in the immediately
preceding clauses (i) and (ii)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of Article
280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the Accounting Firm; and (iv) the value of any
non-cash benefit or any deferred payment or benefit included in the Parachute
Payments shall be determined by the Accounting Firm based on Articles 280G and
4999 of the Code, or on substantial authority within the meaning of Article 6662
of the Code.

4.6 Article 409A Compliance. Notwithstanding any provision in this Plan to the
contrary:

Any payment otherwise required to be made under this Plan to any Participant at
any date shall be delayed for any period of time as may be necessary to meet the
requirements of Article 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On
the first business day following the expiration of the Delay Period, Participant
shall be paid, in a single cash lump sum, an amount equal to the aggregate
amount of all payments delayed pursuant to the preceding sentence, and any
remaining payments not so delayed shall continue to be paid pursuant to the
payment schedule set forth in this Plan;

Each payment in a series of payments hereunder shall be deemed to be a separate
payment for purposes of Article 409A of the Code; and

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Plan constitutes nonqualified deferred compensation
(within the meaning of Article 409A of the Code): (i) the Company shall make any
such expense reimbursement no later than the last day of the taxable year
following the taxable year in which the Participant incurred the applicable
expense, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Article 105(b) of the Code solely because such expenses
are subject to a limit related to the period during which the arrangement is in
effect.



--------------------------------------------------------------------------------

ARTICLE 5. Terms and Conditions of Participation

5.1 Waiver and Release of Claims. Regardless of any provision in this Plan that
conflicts or may seem to conflict: payment of any amount or provision of any
benefit pursuant to this Plan shall be conditioned upon the applicable
Participant’s execution, delivery to the Company, and non-revocation of a
release and waiver of claims in favor of the Company and its Affiliates in such
form as is reasonably required by the Company and consistent with the terms of
this Plan (the “Release of Claims”), and also conditioned upon the expiration of
any revocation period allowed under the Release of Claims within no more than 60
days following the date of termination of Participant’s employment. The Company
shall provide such Release of Claims to Participant within five days of the date
of termination of Participant’s employment. If Participant fails to execute the
Release of Claims in a manner that is sufficiently timely so as to permit any
revocation period to expire prior by the end of this 60-day period, or timely
revokes his or her acceptance of the Release of Claims, then Participant shall
not be entitled to any Severance Benefits under this Plan. Further, to the
extent that any of the Severance Benefits under this Plan constitute
“nonqualified deferred compensation” for purposes of Article 409A of the Code,
any payment of any amount, and the provision of any benefit otherwise scheduled
to occur prior to the 60th day following the date of termination of
Participant’s employment (but for the condition on executing the Release of
Claims) shall not be made until the first regularly scheduled payroll date
following the 60th day. Then after that 60th day, any remaining Severance
Benefits shall be provided to Participant according to the applicable schedule
set forth in this Plan.

5.2 At-Will Employment. All Participants are at-will employees. This Plan does
not constitute a contract of employment for a definite term. Participants have
the right to end their employment relationship with the Company at any time for
any reason. Similarly, a Participant’s employment can be terminated at the
discretion of the Company for any reason at any time.

5.3 Non-Duplication. Severance Benefits under this Plan shall be in lieu of any
other severance or similar payments that might otherwise be payable under any
other Company-sponsored plan, program, policy or agreement, regardless of
whether the Participant would otherwise have been eligible to receive severance
or similar payments under any of those plans, programs, policies or agreements.

5.4 Right of Offset. Any Severance Benefits payments will be offset by any
amounts Participant owes to the Company. For example and not by way of
limitation, if Participant owes any balance on a corporate credit card for which
the Company is or may be held responsible, owes the Company any relocation
assistance that is subject to repayment, or has received a draw or other advance
against future incentive payments that have not been earned as of the date of
separation from employment, then the Company may deduct those amounts from any
and all Severance Benefits payments without further notice to Participant.

5.5 Non-Competition. The Participant’s acceptance of, agreement to, and
compliance with all non-competition restrictions set forth in any agreement that
may be required by the Company is a condition to participation in this Plan.
Failure to comply with these restrictions will result in forfeiture of any and
all Severance Benefits.

5.6 Non-Solicitation. The Participant’s acceptance of, agreement to, and
compliance with all non-solicitation restrictions (including both employee and
customer non-solicitation restrictions) set forth in any agreement that may be
required by the Company is a condition to participation in this Plan. Failure to
comply with these restrictions will result in forfeiture of any and all
Severance Benefits.

5.7 Non-Disparagement. Participation in this Plan is subject to the
Participant’s non-disparagement of the Company, both during and after
employment. Failure to comply with these restrictions will result in forfeiture
of any and all Severance Benefits.

5.8 Confidentiality. This Plan is confidential. Its terms, conditions, and even
the existence of the Plan must not be disclosed, both during and after
employment, except as set forth in this Article 5.8. Participant may disclose
the terms and conditions of this Plan as necessary to enforce any rights under
the Plan. Participant may disclose the terms and conditions of this Plan to his
or her legal counsel, accountant, and/or tax advisor for purposes of obtaining
their



--------------------------------------------------------------------------------

assistance, and may also disclose the terms and conditions of this Plan to his
or her spouse or life partner, provided that the Participant advise and require
that the receiving party not disclose the information to anyone else. The
Company may disclose the terms and conditions of this Plan as necessary in the
ordinary course of business. Both the Company and the Participant may disclose
the Plan in order to comply with any law, regulation, or order by a court or
other tribunal of competent jurisdiction.

5.9 No Other Rights. A Participant shall have no rights to any benefits under
this Plan if he or she is separated from employment with the Company for any
reason prior to a Change in Control, or for any reason more than 12 months
following a Change in Control.

5.10 Clawbacks. Regardless of any language that conflicts or may seem to
conflict, the Participant forfeits all benefits of this Plan, including all
Severance Benefits, if he or she violates any of the terms of this Article 5,
any terms of a Release and Waiver of Claims, or any other confidentiality,
non-disclosure, non-competition, non-solicitation, non-disparagement, or other
material term of any agreement between Participant and the Company. The Company
reserves the right to stop payment of any and all Severance Benefits, and to
require repayment of any and all Severance Benefits already paid, in the event
that Participant commits such a violation.

ARTICLE 6. Benefit Claims

6.1.1 Benefit Claims. A Participant who has not been awarded Severance Benefits
under the terms of this Plan may file a written claim for Severance Benefits
with the Plan Administrator.

6.1.2 Any claim shall be decided within 90 days by the Plan Administrator unless
special circumstances require an extension of up to 90 additional days. If the
Plan Administrator determines that an extension is necessary, it shall provide
the claimant with written notice of the need for an extension prior to the
termination of the initial 90-day period, indicating the special circumstances
requiring an extension and the date by which the Plan Administrator expects to
render its decision. Written notice of the Plan Administrator’s decision on the
claim shall be furnished promptly to the claimant. If the claim is denied in
whole or in part, such written notice shall (i) set forth, in a manner
calculated to be understood by the claimant, the specific reason or reasons for
the determination; and (ii) reference the specific plan provisions on which the
determination is based.

6.1.3 Within 60 days following receipt of an adverse benefit determination, a
claimant may file a request for review of the initial claim in writing with the
Plan Administrator. A claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records or other
information in the Plan Administrator’s possession relevant to the claimant’s
claim for Severance Benefits, redacted as necessary to protect the Company’s or
any third party’s confidential or proprietary information. The claimant may also
submit comments, documents, records and other information relating to the claim,
which shall be taken into account by the Plan Administrator in reviewing its
denial of the Participant’s claim, without regard to whether such information
was submitted or considered in the initial benefit determination.

6.1.4 Notice of the Plan Administrator’s decision on review shall be furnished
to the claimant within 60 days following the receipt of the request for review,
unless special circumstances require an extension of up to 60 additional days,
in which case written notice of the extension shall be furnished to the claimant
prior to the end of the initial 60-day period, indicating the special
circumstances requiring an extension and the date by which the Plan
Administrator expects to render its decision on review. If the Plan
Administrator makes an adverse benefit determination upon review, the adverse
benefit determination will set forth, in a manner calculated to be understood by
the claimant, the same documents and disclosures described in Article 6.1.2.

ARTICLE 7. General

7.1 Amendment and Termination of the Plan. The Plan Administrator may amend or
terminate this Plan in any respect and at any time; provided, however, that this
Plan may not be amended or terminated during the first twelve months immediately
following the Change in Control Date. Notwithstanding anything herein to the
contrary, the Plan may be



--------------------------------------------------------------------------------

amended by the Plan Administrator at any time, including retroactively if
required, in order to conform the Plan to the provisions of Article 409A of the
Code or any authoritative guidance issued thereunder and to conform the Plan to
the requirements of any other applicable law.

7.2 Integration with Other Benefit Programs. Severance Benefits payable under
this Plan, whether paid in a lump sum or in periodic payments, will not increase
or decrease the benefits otherwise available to a Participant under any
Company-sponsored retirement plan, welfare plan or any other employee benefit
plan or program, except as set forth under Article 5.3.

7.3 Funding. Severance Benefits payable under this Plan will be paid only from
the general assets of the Company or a successor. The Plan does not create any
right to or interest in any specific assets of the Company.

7.4 No Mitigation. The Participant shall not be obligated to seek other
employment in mitigation of the amounts payable under any provision of this
Plan, and the obtaining of such other employment shall not warrant or cause any
reduction of the Company’s obligations to pay any Severance Benefits under this
Plan.

7.6 Withholding. The Company may withhold from any payments made under this Plan
any and all applicable federal, state, local or other taxes required pursuant to
any law or governmental regulation or ruling, as well as any other mandatory or
permissible withholdings.

7.7 Successors. All rights under this Plan are personal to the Participant and
without the prior written consent of the Company shall not be assignable by the
Participant other than by will or the laws of descent and distribution. This
Plan shall inure to the benefit of and be binding upon the Participant and
his/her permissible successors and assigns, as well as on the Company and its
successors and assigns. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform the obligations set forth in this Plan in the same manner and
to the same extent as the Company would be required to do so.

7.8 Controlling Law; Jurisdiction. This Plan shall in all respects be governed
by, and construed in accordance with, the laws of the State of Georgia (without
regard to principles of conflicts of laws).

7.9 Severability. Any provision in this Plan which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

7.10 Notices. Notices and all other communications provided for herein shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by United States certified mail (postage prepaid), or by prepaid
overnight courier, to the Company at its corporate headquarters address, to the
attention of the General Counsel, or to the Participant at the home address as
reflected in the Company’s records.



--------------------------------------------------------------------------------

EXHIBIT A

MEDASSETS SERVICES, LLC

SENIOR EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN PARTICIPATION AGREEMENT

The Company has adopted the MedAssets Services, LLC Senior Executive Change in
Control Severance Plan (the “Plan”), a copy of which is attached. In order to
become a Participant in the Plan, you must acknowledge and agree to all of the
terms and conditions of the Plan by executing this Participation Agreement
(“Participation Agreement”) and returning it to Keith Hicks no later than
December 31, 2014.

Pursuant to the Plan, this Participation Agreement is hereby made by and between
Steve Lefar (“you” or the “Participant”) and MedAssets Services, LLC (the
“Company”), as of the date set forth below.

Your Severance Period, described in Article 3.16 of the Plan, is 12 calendar
months if your employment is terminated before the second anniversary of your
date of hire, and 24 calendar months if your employment is terminated on or
after the second anniversary of your date of hire. The Severance Benefits
(described in Article 4.2 of the Plan) include the accelerated vesting rights
described in Article 4.2.2.

For purposes of clarity: the Company extended to you an offer of employment by
letter addressed to you and signed by Keith Hicks, Chief People Officer, on
August 11, 2014 (the “Offer Letter”). The Offer Letter provides for certain
severance benefits on certain conditions. Notwithstanding Article 5.3 of the
Plan, the severance benefits described in the Offer Letter are cumulative.
Nothing in this Plan or Participation Agreement supersedes the terms and
conditions pertaining to the severance benefits described in the Offer Letter.

Before executing this Participation Agreement, please review the entire Plan
carefully, including, but not limited to, the “Terms and Conditions of
Participation” set forth in Article 5 of the Plan. As further described in
Article 5.3 of the Plan, by signing this Participation Agreement, you waive any
right you may otherwise have to participate in or receive severance or similar
payments under any other Company-sponsored severance plan, program, policy or
agreement.

IN WITNESS WHEREOF, the Participant and the Company hereby execute this
Participation Agreement effective as of the date last written below.

 

MEDASSETS SERVICES, LLC

By:

  /s/ Keith W. Hicks

Date:

      September 19, 2014

PARTICIPANT

I, Steve Lefar, have read the Plan, including the foregoing Participation
Agreement, understand the terms and conditions of the Plan, including the
Participation Agreement, and hereby agree to be bound thereby:

 

By:

  /s/ Steve Lefar

Date:

      September 18, 2014